—Appeal by defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered July 9, 1991, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defense counsel’s application to be relieved of his representation of the defendant. While the trial court is under a continuing duty to carefully evaluate complaints about assigned counsel to assure that the defendant is receiving effective representation (see, People v Green, 181 AD2d 693), good cause to justify a substitution must be shown (see, People v Peterkin, 133 AD2d 472). Under the circumstances presented here, substitution of counsel was not warranted. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.